Title: To James Madison from Hubbard Taylor, 23 May 1793
From: Taylor, Hubbard
To: Madison, James


Dear SirClarke County 23d May 1793
Your last of the 16th. March was handed me by Colo. Orr. I am much obliged to you for the papers inclosed. I am sorry to find the necessaty of calling the conduct of so high an officer as the Secretary of the Treasury into question: but at the same time am very happy to find such strict enquiry and examination of Matters so important to the publick good.
Indian Affairs are in my opinion in a very bad way, little benifit will result either from the treaty or Army this year. I am well pursuaded that but a small proportion of the Indian tribes will attend the treaty, and while we are feasting a few at the expence of the U. States they will have parties commiting the most barbarous massacres on our defenceless inhabitants. God only knows when we are to be free’d from them by the present mode of Conducting Military matters.
I long much to hear some thing respecting the trade of the Mississippi the time draws on that great quanti[ti]es of Tobo., Flour, Beef, pork, Hemp, &c will be for market. Improvements in this Country is almost beyond conception, both as to society and agriculture as well as an increase of Inhabitants the latter of which has been considerable the fall & Spring past—which has occationed the Lands in the interior parts of the Country to sell high unimproved Lands frequently from £75 to £100 ⅌ 100 Acres, those improved from 25/ to 40/– ⅌ acre. You may Judge from this what our Country would soon be if the Indians was at peace, the Mississippi open, & the titles to our Lands adjusted; if I live to see all those take place, I shall behold the happiest & richest Country in the world: But the want of either of these three obje[c]ts will operate greatly to lessen the advantages dependant on the other two.
Our Court of appeals has now begun to do business—and I beleave from what I can learn will give pretty general Satisfaction. I have not a copy of the Rules by me or wd. inclose them, if I should procure them before the bear[e]r of this Letter sets out will send them. Our papers generally contain nothing of consequence but what comes through the Atlantic States—and being too often filled with personal abuse renders them not worth sending a distance. Our relations both in Jefferson and this quarter are all well, and are geting themselves well fixed with good little farms Comfortable Houses & plentifull Stocks, which are necessary appendages for an agreable life.
You will be pleased to remember me to all yr Fathers & brothers Famil[i]es in which Clary beg leave to Join. And beleave me to be at all times Dr. Sir Yr sincere & Affe: hble sert:
H. Taylor
